In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0293V
                                    Filed: October 16, 2017
                                        UNPUBLISHED


    YOLANDA CARTAGENA,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
    SECRETARY OF HEALTH AND                                  (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
James George Bartolotto, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

         On March 3, 2016, Yolanda Cartagena (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a right
shoulder injury related to vaccine administration (“SIRVA”) as a result of an influenza
(“flu”) vaccine she received on October 2, 2014. Petition at 1-3; Stipulation, filed
October 13, 2017, at ¶ 4. Petitioner further alleges that her injuries persisted for more
than six months. Petition at 3; Stipulation at ¶ 4. “Respondent denies that the influenza
vaccine, or any other vaccine, caused petitioner’s alleged SIRVA, or any other injury,
and further denies that her current disabilities are a sequela of a vaccine-related injury.”
Stipulation at ¶ 6.

       Nevertheless, on October 13, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $80,000.00, in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                     )
YOLANDA CARTAGENA,                                   )
                                                     )
                        Petitioner,                  )
                                                     )       No. 16-293 V (ECF)
v.                                                   )       Chief Special Master Dorsey
                                                     )
SECRETARY OF HEALTH                                  )
AND HUMAN SERVICES,                                  )
                                                     )
                        Respondent.                  )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

        l. Petitioner, Yolanda Cartagena, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 ta 34 (the "Vaccine

Program"). The petition seeks compensation far injuries allegedly related to petitioner's receipt

of the influenza vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § I00.3(a).
        2. Petitioner received the intluenza vaccine on ar about October 2, 2014.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that she suffered a right shoulder injury related to vaccine

 administration ("SlRV A"), as a result of her October 2, 2014 influenza immunization, and

 further alleges that she experienced the residual effects of this injury for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

 far damages on her behalf as a result of her condition.




                                              Page 1 afS
        6. Respondent denies that the influenza vaccine, or any other vaccine, caused petitioner's

alleged SIRVA, or any other injury, and further denies that her current disabilities are a sequela

of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 I (a)(I), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:
        A lump sum of $80,000.00 in the form of a check payable to petitioner, representing
        compensation for oll damages that would be available under 42 U.S.C. § 300aa-lS(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 l(a}(l}, and an application, the parties will submit to further proceedings before

the Chief Special Master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.
         I O. Petitioner and her attorney represent that compensation to be provided pursuant to

 this Stipulation Is not for any items or services for which the Program is not primarily liable

 under 42 U.S.C. § 300aa-1 S(g), including State compensation programs, insurance policies,

 Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

 U.S.C. § 1396 et seq.)), or entities that provide health services on a prepaid basis.




                                               Pagel ofS
         11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-l S(i), subject to the

availability of sufficient statutory funds.

         12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. §300aa· l S(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).
         13. ln return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity. and on behalf of her heirs, executors, administrators, successors, and assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements,judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the United States Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

 of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

 petitioner resulting from, or alleged to have resulted from, the influenza vaccination administered

 on or about October 2, 2014, as alleged by petitioner in a petition for vaccine compensation filed

 on or about March 3, 2016, in the United States Court of Federal Claims as petition No. 16-

 293V.
          14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

 upon proper notice to the Court on behalf of either or both of the parties.


                                               Page3 ofS
        l S. If the Chief Special Master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

         16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect   II compromise of the   parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

. items of compensation sought, is not grounds to modify or revise this agreement.
         17. This Stipulation shall not be construed as an admission by the United States or the

 Secretary of Health and Human Services that the influenza vaccine administered on or about

 October 2, 2014, caused petitioner's alleged SIRVA or any other injury, or any of her current

 disabilities.
          18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

 heirs, executors, administrators, successors, and/or assigns.
                                        END OF STIPULATJON.




                                                 Page4ofS
Respectfully submitted,

PETITIONER:


X   ~(h
YOANDA CARTAGEN
                    ºc;t:nß{
ATTORNEY OF RECORD FOR                                  AUTHORIZED REPRESENTATIVE
PE   I O NE:::,· .--""'                                 OF THE ATTORNEY GENERAL:




 PAUL R. BRAZIL, ESQ.                                    ' T     RINE E. REEVES
 Muller Brazil, LLP                                     Deputy Director
Attorney al Law                                         Torts Branch
715 Twining Road, Suite 208                             Civil Division
Dresher, Pi\ 19025                                      U .S. Department of Ju st ice
Tel: (215) 885-1655                                     P.O. Box J 46
                                                        Benjamin Franklin Station
                                                        Washington, DC 20044-0146


 AUTHORIZED RE RE, ENTATIVE OF                          ATTORNEY OF RECORD FOR
 THE SECR   \R OF f EALT!l AND                          RESPONDENT:
 HU lANfE    I ES:           ... ·


l;l(
 NARAYAN
                          v%
 Director, Division ofInjury                            Senior Trial Attorney
 Compensation Programs                                  Torts Branch, Civil Division
 Healthcare Systems Bureau                              U.S. Department of Justice
 Health Resources and Services Administration           P.O. Box 146
 U.S. Department of Health and                          Benjamin Franklin Station
 Human Services                                         Washington, DC 20044-0146
 5600 Fishers Lane                                      Tel: (202) 616-4174
 Parklawn Building, Stop-08N146B
 Rockville, MD 20857




                                           Page 5 of5